         Case 1:21-cv-01080-JLT Document 4 Filed 07/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID ERNESTO MACKEY,                             Case No.: 1:21-cv-01080-JLT (PC)

12                        Plaintiff,                    ORDER GRANTING PLAINTIFF’S
                                                        APPLICATION TO PROCEED IN FORMA
13           v.                                         PAUPERIS
                                                        (Doc. 2)
14    KEVIN M. MOORE, et al,
                                                        ORDER DIRECTING PAYMENT
15                        Defendant.                    OF INMATE FILING FEE BY THE
                                                        COALINGA STATE HOSPITAL
16

17          Plaintiff has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

18   Plaintiff has made the showing required by 1915(a), and accordingly, the request to proceed in

19   forma pauperis is GRANTED. Plaintiff is obligated to pay the statutory filing fee of $350.00 for

20   this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the

21   amount of twenty percent of the preceding month’s income credited to Plaintiff’s trust account.

22   Coalinga State Hospital is required to send to the Clerk of the Court payments from Plaintiff’s

23   account each time the amount in the account exceeds $10.00, until the statutory filing fee is paid

24   in full. 28 U.S.C. 1915(b)(2).

25          In accordance with the above and good cause appearing therefore, the Court ORDERS:

26                1. Plaintiff's application to proceed in forma pauperis is GRANTED.

27                2. Coalinga State Hospital shall collect payments from plaintiff’s prison trust

28          account in an amount equal to twenty percent (20%) of the preceding month’s
        Case 1:21-cv-01080-JLT Document 4 Filed 07/23/21 Page 2 of 2


 1        income credited to the prisoner’s trust account and shall forward those payments to

 2        the Clerk of the Court each time the amount in the account exceeds $10.00, in

 3        accordance with 28 U.S.C. 1915(b)(2), until a total of $350.00 has been collected and

 4        forwarded to the Clerk of the Court. The payments shall be clearly identified by the

 5        name and number assigned to this action.

 6              3. The Clerk of the Court is directed to serve a copy of this order and a copy of

 7        Plaintiff’s in forma pauperis application on the Coalinga State Hospital at 24511 W. Jayne

 8        Avenue, Coalinga, CA 93210.

 9              4.    The Clerk of the Court is directed to serve a copy of this order on the Financial

10        Department, U.S. District Court, Eastern District of California, Sacramento Division.

11              5. Within 60 days of the date of service of this order, Plaintiff shall submit a

12        certified copy of his prison trust account statement for the six-month period immediately

13        preceding the filing of the complaint if Plaintiff has not already done so.

14
     IT IS SO ORDERED.
15

16     Dated:        July 23, 2021                           _ /s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
